DETAILED ACTION

1.         The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the Amendment filed 02/28/2022.
           
Claims 21-40 are  currently pending. Claims 21, 39, and 40  have been amended. Claims 21, 39, and 40  are independent Claims. 

Double Patenting


2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of US Patent No. 9058391 B2. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of US Patent No. 9058391 B2 contain every element of Claims 21-40 of the instant application and thus anticipate the claim of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of US Patent No. 10387391 B2. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of US Patent No. 10387391 B2 contain every element of Claims 21-40 of the instant application and thus anticipate the claim of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC.,


In the Remarks filed 08/10/2021 Applicant asserts that “the nonstatutory obviousness-type double patenting rejections are moot. Applicant requests favorable reconsideration of the claims and withdrawal of the rejection”. 


The Claims in  Patent No. 9058391 and US Patent No. 10387391 contain every element of Claims 21-40 of the instant application as amended. Therefore, the nonstatutory double patenting rejections are maintained.



Indication of Allowable Subject Matter

3.       Claims 21-40 appear to be allowable over the prior art of record, subject to the obviousness-type double patenting rejections detailed above, and subject to the results of a final search by the Examiner. 

Response to Arguments


4.         Applicants’ arguments filed 02/28/2022 have been fully considered but they are 
not persuasive.

Regarding the nonstatutory double patenting rejection:
Applicant states that:
“Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 9,058,391.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10,387,391.
Claims 21-40 are hereby amended. In view of the amended scope, Applicant asserts that
the nonstatutory obviousness-type double patenting rejections are moot”. 

The Claims in Patent No. 9058391 and US Patent No. 10387391 contain every element
of Claims 21-40 of the instant application as amended. Therefore, the nonstatutory double
patenting rejections are maintained.

Regarding the 35 USC § 103 rejection:
The rejection has been withdrawn in view of Applicant's amendment.



Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176